IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31251
                         Summary Calendar
                        __________________


CHARLES CARTER,

                                     Plaintiff-Appellant,

versus

DARNELL FRANCOIS; CHARLES P. VOSBURG, Ph.D; JOSH SMITH;
WELDON JEWELL; CLARENCE THIBODEAUX; SYLVESTER MUCKELROY,

                                     Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 95-CV-661-A-M2
                        - - - - - - - - - -
                           June 20, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Charles Carter, #115957, moves this court for in forma

pauperis (IFP) status to appeal the district court's order

dismissing his civil rights action under 42 U.S.C. § 1983.    For

the same reasons stated by the magistrate judge and adopted by

the district court, we find this appeal to be frivolous.     See

Carter v. Francois, No. 95-661-A (M.D. La. Oct. 23, 1995).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31251
                                -2-

Carter has not demonstrated that his due process rights were

violated during the Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985), hearing.   Carter's request to this court to amend his

complaint is DENIED.

     Because Carter fails to state a nonfrivolous issue on

appeal, his motion for leave to proceed IFP is DENIED.

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.